                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

UNITED STATES OF AMERICA                        '
                                                '
V.                                              '    CASE NO. 9:13-CR-24(4)
                                                '
TONY DORMAN HORTON                              '

                            ORDER ADOPTING
         FINDINGS OF FACT AND RECOMMENDATION ON PLEA OF TRUE

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge. In accordance with 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), Judge Giblin held a

hearing and submitted findings of fact and a recommendation on the defendant’s plea of true. The

magistrate judge recommended that the Court revoke the defendant’s supervised release and

impose a term of imprisonment for the revocation, to be followed by a new term of supervision.

The parties agreed to the recommended sentence.

       The parties did not file objections. The Court ORDERS that the findings of fact and

recommendation on plea of true (#269) are ADOPTED and the defendant’s supervised release is

revoked. Pursuant to Judge Giblin’s recommendation, the Court ORDERS the defendant, Tony

Dorman Horton, to serve a term of six (6) months imprisonment, to be followed by an additional

term of three (3) years supervised release. The new term of supervision will include six (6)

months placement in a residential reentry center as agreed by the parties.

              So ORDERED and SIGNED January 30, 2020.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
